              Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 1 of 36




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

DEXCOM, INC.,

                    Plaintiff

v.
                                                        Civil Action No.: 6:21-cv-690
ABBOTT DIABETES CARE, INC.,
ABBOTT DIABETES CARE SALES CORP.


                    Defendant.

                FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff DexCom, Inc. (“DexCom” or “Plaintiff”), through its undersigned counsel, brings

this action against Abbott Diabetes Care, Inc. and Abbott Diabetes Care Sales Corp. (collectively,

“Abbott” or “Defendants”). In support of this First Amended Complaint (“Complaint”), DexCom

alleges as follows:

                                            THE PARTIES

         1.        Plaintiff DexCom, Inc. is a Delaware corporation having its principal place of

business at 6340 Sequence Drive, San Diego, CA 92121.

         2.        DexCom is the owner by assignment of U.S. Patent No. 11,000,213 (“the ’213

Patent”) (attached as Exhibit 1), U.S. Patent No. 10,980,452 (“the ’452 Patent”) (attached as Exhibit

2), U.S. Patent No. 10,702,215 (“the ’215 Patent”) (attached as Exhibit 3), U.S. Patent No.

10,702,193 (“the ’193 Patent”) (attached as Exhibit 4), and U.S. Patent No. 10,993,642 (“the ’642

Patent”) (attached as Exhibit 5) (collectively, the “Patents-in-Suit”).

         3.        Defendant Abbott Diabetes Care, Inc. is a Delaware corporation with its principal

place of business at 1360 South Loop Road, Alameda, CA 94502.

         4.        Defendant Abbott Diabetes Care Sales Corp. is a Delaware corporation with its

principal place of business at 1360 South Loop Road, Alameda, CA 94502.

10348-00001/12844274.1
                                                                                              Page | 1
               Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 2 of 36




          5.        Abbott Diabetes Care Sales Corp. is registered to do business in Texas.

          6.        Abbott Diabetes Care, Inc. and Abbott Diabetes Care Sales Corp. have regular and

established places of business in this District, including at 8701 Bee Caves Rd., Austin, TX 78746

and 12501B Research Boulevard, Austin, TX 78759. On information and belief, Abbott Diabetes

Care, Inc. employs quality managers, program managers, and manufacturing process engineers

among others at those locations. Upon information and belief, Abbott Diabetes Care, Inc. uses and

manufactures infringing Abbott products in this district, while Abbott Diabetes Care Sales Corp.

uses, offers to sell, and sells infringing products in this district.

          7.        The Diabetes Care division of Abbott Laboratories, which on information and belief

includes at least Abbott Diabetes Care, Inc. and Abbott Diabetes Care Sales Corp., is or has also

solicited employees in this district including posting open positions in Austin, Texas for a Project

Manager and a Senior Manufacturing Process Engineer.

          8.        Adam Heller, a co-founder of TheraSense, which was acquired by Abbott in 2004

and became Abbott Diabetes Care, is a professor emeritus in Chemical Engineering at The

University of Texas at Austin. https://che.utexas.edu/faculty-staff/faculty-directory/heller/

          9.        Abbott employees in this District will likely have information relevant to the accused

products, infringement, and damages, including how the components of the infringing products are

sourced, what materials are used in the infringing products, how the infringing products are

manufactured, how the infringing products are sterilized, how the infringing products are calibrated,

and how many products are manufactured, among other relevant issues.

          10.       Abbott has placed or contributed to placing infringing products like the Abbott

Freestyle Libre 2 Flash Glucose Monitoring System (“Abbott Libre 2”) and the Abbott Freestyle

Libre 14 day (“Abbott Freestyle”) into the stream of commerce via an established distribution

channel knowing or understanding that such products would be sold and used in the United States,

including in the Western District of Texas. On information and belief, Abbott has also derived

substantial revenues from infringing acts in the Western District of Texas, including from the sale

and use of infringing products like the Abbott Libre 2.
 10348-00001/12844274.1
                                                                                                   Page | 2
            Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 3 of 36




                                    JURISDICTION AND VENUE

         11.       This is a Complaint including causes of action for patent infringement arising under

35 U.S.C. § 271 et seq. The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a),

and 1367.

         12.       This Court has specific personal jurisdiction over Defendants at least because

Defendants conduct business in this Judicial District. DexCom’s causes of action arise, at least in

part, from Defendants’ contacts with and activities in the State of Texas and this Judicial District.

Upon information and belief, Defendants have committed acts of infringement within the State of

Texas and this Judicial District by, inter alia, directly and/or indirectly using, selling, offering to

sell, or importing products that infringe one or more claims of the ’213 Patent, the ’452 Patent, the

’215 Patent, ’193 Patent, and/or the ’642 Patent.

         13.       Abbott has committed acts within this District giving rise to this action and has

established sufficient minimum contacts with the State of Texas such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice.

         14.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), (c), and

1400(b) because (1) Defendants have a regular and established place of business in this Judicial

District, and (2) Defendants have committed and continue to commit acts of patent infringement in

this Judicial District by, inter alia, directly and/or indirectly using, selling, offering to sell, or

importing products that infringe one or more claims of the ’213 Patent, the ’452 Patent, the ’215

Patent, the ’193 Patent, and/or the ’642 Patent.

                                       THE PATENTS-IN-SUIT

         15.       This action involves the following patents: U.S. Patent No. 11,000,213, U.S. Patent

No. 10,980,452, U.S. Patent No. 10,702,215, U.S. Patent No. 10,702,193, and U.S. Patent No.

10,993,642.

         16.       DexCom is the owner, by assignment, of U.S. Patent No. 11,000,213, titled “System

and methods for processing analyte sensor data for sensor calibration.” A true and correct copy of


10348-00001/12844274.1
                                                                                                Page | 3
             Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 4 of 36




U.S. Patent No. 11,000,213 granted by the U.S. Patent & Trademark Office is attached as Exhibit

1.

          17.       DexCom is the owner, by assignment, of U.S. Patent No. 10,980,452, titled “Analyte

sensor.” A true and correct copy of U.S. Patent No. 10,980,452 granted by the U.S. Patent &

Trademark Office is attached as Exhibit 2.

          18.       DexCom is the owner, by assignment, of U.S. Patent No. 10,702,215, titled

“Systems and methods for dynamically and intelligently monitoring a host's glycemic condition

after an alert is triggered.” A true and correct copy of U.S. Patent No. 10,702,215 granted by the

U.S. Patent & Trademark Office is attached as Exhibit 3.

          19.       DexCom is the owner, by assignment, of U.S. Patent No. 10,702,193, titled “Analyte

sensing biointerface.” A true and correct copy of U.S. Patent No. 10,702,193 granted by the U.S.

Patent & Trademark Office is attached as Exhibit 4.

          20.       DexCom is the owner, by assignment, of U.S. Patent No. 10,993,642, titled “Analyte

sensor.” A true and correct copy of U.S. Patent No. 10,993,642 granted by the U.S. Patent &

Trademark Office is attached as Exhibit 5. A true and correct copy of the certificate of correction

for US 10,993,642 is attached as Exhibit 6.
                                             BACKGROUND

          21.       The human pancreas plays an essential role in converting the food we eat into fuel

for the body’s cells. The pancreas has two main functions: an exocrine function that helps in

digestion and an endocrine function that regulates blood sugar. Two of the main pancreatic

hormones are insulin, which acts to lower blood sugar, and glucagon, which acts to raise blood

sugar. Maintaining proper blood sugar levels is crucial to the functioning of key, life-sustaining

organs including the brain, liver, and kidneys.

          22.       Diabetes mellitus is a disorder in which the pancreas either cannot create sufficient

insulin, or in which insulin is not effective. See, e.g., ’213 Patent at 1:40-43. Diabetes comes in

two types. A person whose pancreas cannot create sufficient insulin has Type 1 or insulin


 10348-00001/12844274.1
                                                                                                  Page | 4
             Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 5 of 36




dependent diabetes. Id. A person whose body does not use insulin effectively has Type 2 or non-

insulin dependent diabetes. Id.

           23.      More      than      34     million      Americans         suffer     from       diabetes.

https://www.diabetes.org/resources/statistics/statistics-about-diabetes. It is the seventh leading

cause of death in the United States. Id.

           24.      In the diabetic state, the victim suffers from high blood sugar. See, e.g., ’213 Patent

at 1:43-47. Left untreated, long-term high blood sugar, or hyperglycemia, can lead to kidney

failure,         nerve    damage,    and     blindness,    among      other     health    related     issues.

https://www.mayoclinic.org/diseases-conditions/hyperglycemia/symptoms-causes/syc-20373631.
Treating persistent hyperglycemia often requires insulin. https://www.mayoclinic.org/diseases-

conditions/diabetes/in-depth/diabetes-treatment/art-20044084. The use of insulin, however, can

also be dangerous if not properly monitored. It can lead to the opposite problem, low blood sugar.

           25.      The condition of having low blood sugar, known as hypoglycemia, in people with

diabetes is generally the result of either an inadvertent overdose of insulin, or after a normal dose

of insulin, an extraordinary amount of exercise or insufficient food intake. ’213 Patent at 1:47-51.

Hypoglycemia can be dangerous and if left untreated, it can result in muscle weakness, confusion,

unconsciousness, or even death.               https://www.mayoclinic.org/diseases-conditions/diabetic-

hypoglycemia/symptoms-causes/syc-20371525.

           26.      Historically, people with diabetes often had to carry around and frequently use a

self-monitoring blood glucose (SMBG) monitor. SMBGs typically required the patient to prick

their finger to collect a small amount of blood that would be used to measure blood glucose levels

at that moment in time. ’213 Patent at 1:52-54. Because the time intervals between these

measurements could be spread far apart, people with diabetes often did not find out they were

experiencing hyper- or hypo-glycaemia until it was too late. Id. at 1:54-60.




 10348-00001/12844274.1
                                                                                                      Page | 5
             Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 6 of 36




                                                Figure 1

          27.       DexCom’s continuous glucose monitoring systems (“CGMs”) offer a more

convenient method for tracking glucose levels which can provide more robust data regarding

glucose trends as compared to point-in-time SMBG measurements. DexCom’s CGMs measure

glucose levels in the interstitial fluid. Generally, the monitor itself consists of a sensor that is worn

on the body and automatically obtains glucose readings. The data is transmitted to a nearby receiver

to display the readings. DexCom’s CGMs allow users to see almost immediately when their blood
glucose departs from an ideal range, and also allow users (and potentially their care givers and
health care providers) to see the trend of their blood glucose. DexCom’s CGMs also help people

make informed decisions about nutrition, physical activity, and medication.

          28.       DexCom is a pioneer in the field of CGMs. In 2006, DexCom introduced its first

generation CGM to help people more conveniently and effectively manage their blood sugar levels.

The Dexcom G5 Mobile was the world’s first real time CGM approved for adults and children two

years and older. The G5 was also the world’s first CGM that could interoperate with an app on a

user’s smartphone rather than requiring the user to carry around a separate receiver.

          29.       Today, DexCom sells the Dexcom G6 integrated continuous glucose monitoring

(“iCGM”) system for determining glucose levels in children two years and older and adults with

 10348-00001/12844274.1
                                                                                                  Page | 6
            Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 7 of 36




diabetes. The Dexcom G6 is indicated by the FDA for use as both a standalone CGM and for

integration with third party devices, i.e., iCGM. It is the first FDA-approved iCGM system,

designed to reliably and securely transmit glucose measurement data to digitally connected devices,

including automated insulin dosing systems.




                                                      Figure 2

                         INVENTIVE CONCEPTS OF THE PATENTS-IN-SUIT

         30.       The claims of the Patents-in-Suit disclose a number of innovations DexCom has

introduced for monitoring glucose.       For example, the ’213 and ’642 Patents disclose novel

innovations that allows DexCom to perform factory calibration on its sensors, which obviates the

need for the user to perform manual calibration, which require at least one finger-stick, on its

sensors.

         31.       As another example, the ability of certain glucose monitors to be worn for long

periods of time raises other types of problems. In order to effectively function for the life of the

sensor, the sensor has to be protected from water that would otherwise damage the sensor

electronics. The ’452 Patent discloses an innovative sealing design that enables the sensor to resist

water such as in a shower or a pool and operate continuously over its lifetime.




10348-00001/12844274.1
                                                                                              Page | 7
            Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 8 of 36




         32.       The ’215 Patent discloses another innovation DexCom made to improve the

usability and benefits provided by the use of glucose monitors. Whereas, prior art glucose monitors

required users to check their blood glucose levels to determine whether they were too low or too

high, the ’215 Patent discloses a system that provides automatic notifications when detected blood

glucose levels are at potentially dangerous levels. The two-indicator system disclosed by the ’215

Patent further allows the user to be notified before the onset of a hypo-glycemic state so that

corrective action can be taken.

         33.       The ’193 Patent discloses a novel arrangement of layers for the transcutaneous

sensor that, among other benefits, improves the accuracy of the sensor after insertion as well as the

spacing of the electrodes to reduce a user’s pain during and after sensor insertion.

         34.       Each of these patent-protected innovations is used by Abbott without DexCom’s

permission in its infringing FreeStyle Libre devices, including but not limited to the FreeStyle Libre

14 day, the FreeStyle Libre 2, and the FreeStyle Libre 3 (collectively, the “FreeStyle Libre

Products”).
                                                 COUNT I

                          Abbott’s Infringement of U.S. Patent No. 11,000,213

         35.       DexCom restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

         36.       DexCom is the owner, by assignment, of U.S. Patent No. 11,000,213, titled “System

and methods for processing analyte sensor data for sensor calibration.” A true and correct copy of

the ’213 Patent is attached as Exhibit 5.

         37.       Abbott has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least independent claim 1 of the ’213 Patent by making, using, selling, and/or

offering for sale its Abbott FreeStyle Libre Products with factory calibration in the United States,

in violation of 35 U.S.C. § 271(a). See, e.g., https://abbott.mediaroom.com/2017-09-27-No-More-

Routine-Finger-Sticks-1-for-Americans-with-Diabetes-Abbott-s-FreeStyle-R-Libre-Approved-in-

the-U-S.
10348-00001/12844274.1
                                                                                                   Page | 8
            Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 9 of 36




         38.       At least as of the filing of the complaint on June 30, 2021, Abbott has knowledge of

the ’213 Patent.

         39.       As a non-limiting example, the Abbott Libre 2 is a glucose monitoring system that

infringes claim 1 of the ’213 Patent.




  See, e.g., Abbott Libre 2 User’s Manual at 18.

         40.       The Abbott Libre 2 includes a transcutaneous electrochemical glucose sensor having

an in vivo portion configured to be inserted into a body of a host; and an ex vivo portion configured

to remain outside of the body of the host.




  See, e.g., https://www.freestyle.abbott/za/en/benefits-of-cgm.html.




10348-00001/12844274.1
                                                                                                Page | 9
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 10 of 36




  Libre 2 User Manual at 18.




  See FreeStyle Libre 2 Flash Glucose Monitoring System FDA 510(k) Substantial Equivalence

  Determination Decision Summary at Pg. 4.

         41.       The Abbott Libre 2 includes a processor programmed to calibrate sensor data based

at least in part on prior calibration information generated before insertion of the transcutaneous

electrochemical glucose sensor in the host, wherein the sensor data is associated with a glucose

concentration of the host, wherein the prior calibration information comprises prior sensitivity

information associated with the transcutaneous electrochemical glucose sensor, and wherein the

processor is programmed to calibrate the sensor data without a need for a reference analyte

concentration measurement obtained after insertion of the in vivo portion of the transcutaneous

electrochemical glucose sensor.




10348-00001/12844274.1
                                                                                            Page | 10
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 11 of 36




 Images of the Freestyle Libre 2 processor(s) in the sensor and handheld receiver.




10348-00001/12844274.1
                                                                                     Page | 11
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 12 of 36




 See, e.g., Factory-Calibrated Continuous Glucose Sensors: The Science Behind the Technology,

 Udo Hoss at S-45 (annotated); see also FreeStyle Libre 2 Flash Glucose Monitoring System

 FDA 510(k) Substantial Equivalence Determination Decision Summary.



10348-00001/12844274.1
                                                                                      Page | 12
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 13 of 36




         42.       On information and belief, Abbott, with knowledge of the ’213 Patent, and without

authority, has actively induced and continues to actively induce infringement by end-users of at

least one claim of the ’213 Patent, under 35 U.S.C. § 271(b), by intentionally inducing the use,

importation, offer for sale, and/or sale of Abbott Libre 2 systems, intending to encourage, and in

fact encouraging, end-users to directly infringe the ’213 Patent. On information and belief, Abbott

actively induced infringement by, inter alia, designing and introducing into the stream of commerce

the Abbott Libre 2 systems and other infringing CGMs, and by publishing manuals and promotional

literature describing and instructing in the operation of the accused devices in an infringing manner

and by offering support and technical assistance to its customers that encourage use of the accused

products in ways that infringe the asserted claims. In addition, Abbott has had actual knowledge

of end users’ direct infringement and that Abbott’s acts induced such infringement since at least the

date of this filing, and when DexCom provided to Abbott a copy of the June 30, 2021, complaint.

         43.       Abbott’s infringement has damaged and continues to damage DexCom in an amount

yet to be determined, and DexCom will suffer irreparable injury unless the infringement is enjoined

by this Court.
                                                 COUNT II

                          Abbott’s Infringement of U.S. Patent No. 10,980,452

         44.       DexCom restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

         45.       DexCom is the owner, by assignment, of U.S. Patent No. 10,980,452, titled “Analyte

sensor.” A true and correct copy of the ’452 Patent is attached as Exhibit 2.

         46.       Abbott has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least independent claim 1 of the ’452 Patent by making, using, selling, and/or

offering for sale its Abbott FreeStyle Libre Products in the United States, in violation of 35 U.S.C.

§ 271(a). See, e.g., https://www.diabetescare.abbott/products.html.

         47.       At least as of the filing of the complaint on June 30, 2021, Abbott has knowledge of

the ’452 Patent.
10348-00001/12844274.1
                                                                                                  Page | 13
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 14 of 36




         48.       As a non-limiting example, the Abbott Libre 2 comprises a system for measuring an

analyte concentration in a host.




  See, e.g., Abbott Libre 2 User’s Manual at 18.

         49.       The Abbott Libre 2 comprises a transcutaneous analyte sensor.




  See, e.g., FreeStyle Libre 2 Flash Glucose Monitoring System FDA 510(k) Substantial
  Equivalence Determination Decision Summary at Pg. 4.

         50.       The Abbott Libre 2 comprises sensor electronics configured to operatively connect

to the transcutaneous analyte sensor.




10348-00001/12844274.1
                                                                                            Page | 14
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 15 of 36




  See, e.g., FreeStyle Libre 2 Flash Glucose Monitoring System FDA 510(k) Substantial

  Equivalence Determination Decision Summary at Pg. 4.

         51.       The Abbott Libre 2 comprises an electrical contact configured to operably connect

the transcutaneous glucose sensor to the sensor electronics.




10348-00001/12844274.1
                                                                                            Page | 15
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 16 of 36




10348-00001/12844274.1
                                                                             Page | 16
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 17 of 36




         52.       The Abbott Libre 2 comprises a sealing member comprising a sealing member upper

portion and a sealing member lower portion, wherein the sealing member at least partially surrounds

the electrical contact and at least a portion of the transcutaneous glucose sensor when the

transcutaneous glucose sensor is operably connected to the sensor electronics, wherein the sealing

member substantially seals at least a portion of the electrical contact from moisture, and wherein

an ex vivo portion of the transcutaneous glucose sensor is sandwiched between the sealing member

upper portion and the sealing member lower portion.




10348-00001/12844274.1
                                                                                           Page | 17
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 18 of 36




 See, e.g., User Manual at 99.

10348-00001/12844274.1
                                                                             Page | 18
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 19 of 36




         53.       The Abbott Libre 2 comprises a contact holder over which the sealing member and

the transcutaneous glucose sensor are at least partially located.




10348-00001/12844274.1
                                                                                          Page | 19
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 20 of 36




         54.       On information and belief, Abbott, with knowledge of the ’452 Patent, and without

authority, has actively induced and continues to actively induce infringement by end-users of at

least one claim of the ’452 Patent, under 35 U.S.C. § 271(b), by intentionally inducing the use,

importation, offer for sale, and/or sale of Abbott Libre 2 systems, intending to encourage, and in

fact encouraging, end-users to directly infringe the ’452 Patent. On information and belief, Abbott

actively induced infringement by, inter alia, designing and introducing into the stream of commerce

the Abbott Libre 2 systems and other infringing CGMs, and by publishing manuals and promotional

literature describing and instructing in the operation of the accused devices in an infringing manner

and by offering support and technical assistance to its customers that encourage use of the accused

products in ways that infringe the asserted claims. In addition, Abbott has had actual knowledge

of end users’ direct infringement and that Abbott’s acts induced such infringement since at least the

date of this filing, and when DexCom provided to Abbott a copy of the June 30, 2021, complaint.

         55.       Abbott’s infringement has damaged and continues to damage DexCom in an amount

yet to be determined, and DexCom will suffer irreparable injury unless the infringement is enjoined

by this Court.




10348-00001/12844274.1
                                                                                             Page | 20
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 21 of 36




                                                 COUNT III

                           Abbott’s Infringement of U.S. Patent No. 10,702,215

         56.       DexCom restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

         57.       DexCom is the owner, by assignment, of U.S. Patent No. 10,702,215, titled

“Systems and methods for dynamically and intelligently monitoring a host's glycemic condition

after an alert is triggered.” A true and correct copy of the ’215 Patent is attached as Exhibit 3.

         58.       Abbott has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least independent claim 19 of the ’215 Patent by making, using, selling, and/or

offering for sale its Abbott FreeStyle Libre Products, including the FreeStyle Libre 2 with glucose

alarms     in    the     United   States,   in   violation   of   35   U.S.C.   § 271(a).     See,   e.g.,

https://www.freestyle.abbott/us-en/products/freestyle-libre-2.html.
         59.       At least as of the filing of the complaint on June 30, 2021, Abbott has knowledge of

the ’215 Patent.

         60.       As a non-limiting example, the Abbott Libre 2 meets the elements of at least claim

19 of the ’215 Patent. It is a system for processing data.




  See, e.g., FreeStyle Libre 2 Flash Glucose Monitoring System FDA 510(k) Substantial

  Equivalence Determination Decision Summary at Pg. 4.

         61.       The Abbott Libre 2 comprises a continuous analyte sensor configured to be

implanted within the body.




10348-00001/12844274.1
                                                                                                  Page | 21
            Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 22 of 36




  See, e.g., Id.

          62.       The Abbott Libre 2 comprises sensor electronics configured to receive and process

sensor data output by the sensor.




  See, e.g., Id.

          63.       The Abbott Libre 2 comprises a processor configured to evaluate sensor data using

a first function to determine whether a real time glucose value meets one or more user settable first

criteria.




  See, e.g., Id. at Pg. 2.




  See, e.g., Id. at Pg. 3.




 10348-00001/12844274.1
                                                                                             Page | 22
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 23 of 36




  See, e.g., Id. at Pg. 8; see also Abbott Libre 2 User’s Manual at 56-66.

         64.       The Abbott Libre 2 comprises a processor configured to evaluate sensor data using

a second function to determine whether a parameter indicative of a glucose value meets one or more

non-user settable second criteria.




  See, e.g., Id. at Pg. 2.




  See, e.g., Id. at Pg. 3.




  See, e.g., Id. at Pg. 8; see also Abbott Libre 2 User’s Manual at 56-66.


10348-00001/12844274.1
                                                                                            Page | 23
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 24 of 36




         65.       The Abbott Libre 2 comprises a processor configured to activate a first

hypoglycemic indicator if the one or more user settable first criteria is met and activate a second

hypoglycemic indicator if the one or more non user settable second criteria are met.




  See, e.g., Id. at Pg. 2.




  See, e.g., Id. at Pg. 3.




  See, e.g., Id. at Pg. 8; see also Abbott Libre 2 User’s Manual at 56-66.

         66.       The Abbott Libre 2 comprises a processor configured to provide an output based on

the activated hypoglycemic indicator.




10348-00001/12844274.1
                                                                                            Page | 24
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 25 of 36




  See, e.g., Id. at Pg. 2.




  See, e.g., Id. at Pg. 3.




  See, e.g., Id. at Pg. 8; see also Abbott Libre 2 User’s Manual at 56-66.

         67.       On information and belief, Abbott, with knowledge of the ’215 Patent, and without

authority, has actively induced and continues to actively induce infringement by end-users of at

least one claim of the ’215 Patent, under 35 U.S.C. § 271(b), by intentionally inducing the use,

importation, offer for sale, and/or sale of Abbott Libre 2 systems, intending to encourage, and in

fact encouraging, end-users to directly infringe the ’215 Patent. On information and belief, Abbott

actively induced infringement by, inter alia, designing and introducing into the stream of commerce

the Abbott Libre 2 systems and other infringing glucose monitoring systems, and by publishing

manuals and promotional literature describing and instructing in the operation of the accused

devices in an infringing manner and by offering support and technical assistance to its customers

that encourage use of the accused products in ways that infringe the asserted claims. In addition,


10348-00001/12844274.1
                                                                                            Page | 25
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 26 of 36




Abbott has had actual knowledge of end users’ direct infringement and that Abbott’s acts induced

such infringement since at least the date of this filing, and when DexCom provided to Abbott a

copy of the complaint on June 30, 2021.

         68.       Abbott’s infringement has damaged and continues to damage DexCom in an amount

yet to be determined, and DexCom will suffer irreparable injury unless the infringement is enjoined

by this Court.

                                                COUNT IV

                          Abbott’s Infringement of U.S. Patent No. 10,702,193
         69.       DexCom restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

         70.       DexCom is the owner, by assignment, of U.S. Patent No. 10,702,193, titled “Analyte

sensing biointerface.” A true and correct copy of the ’193 Patent is attached as Exhibit 4.

         71.       Abbott has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least independent claim 1 of the ’193 Patent by making, using, selling, and/or

offering for sale its Abbott FreeStyle Libre Products, including the Libre 2 devices, in the United

States in violation of 35 U.S.C. § 271(a). See, e.g., https://www.diabetescare.abbott/products.html.

         72.       At least as of the filing of the complaint on June 30, 2021, Abbott has knowledge of

the ’193 Patent.

         73.       As a non-limiting example, the Abbott Libre 2 is a transcutaneous continuous

glucose sensor system.




10348-00001/12844274.1
                                                                                                  Page | 26
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 27 of 36




 See, e.g., Abbott Libre 2 User’s Manual at 18.




 See, e.g., Libre 2 User Manual at 18.

         74.       The Abbott Libre 2 comprises a substantially planar sensor.




10348-00001/12844274.1
                                                                                 Page | 27
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 28 of 36




         75.       The Abbott Libre 2 comprises a first conductive layer associated with a first

electrode.

         76.       The Abbott Libre 2 comprises a first non-conductive layer located at least in part

over the first conductive layer.

         78.       The Abbott Libre 2 comprises a second conductive layer associated with a second

electrode, wherein the second conductive layer is located at least in part over the first non-

conductive layer.

         79.       The Abbott Libre 2 comprises a second non-conductive layer located at least in part

over the second conductive layer.

         80.       The Abbott Libre 2 comprises a third conductive layer associated with a third

electrode, wherein the third conductive layer is located at least in part over the second non-

conductive layer.

         81.       The Abbott Libre 2 comprises a membrane located over at least a portion of a

working electrode.




10348-00001/12844274.1
                                                                                              Page | 28
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 29 of 36




         82.       The Abbott Libre 2 includes at least one of the first electrode, the second electrode,

or the third electrode is the working electrode, and wherein the working electrode is configured to

measure a signal indicative of a glucose concentration.

         83.       On information and belief, Abbott, with knowledge of the ’193 Patent, and without

authority, has actively induced and continues to actively induce infringement by end-users of at

least one claim of the ’193 Patent, under 35 U.S.C. § 271(b), by intentionally inducing the use,

importation, offer for sale, and/or sale of Abbott Libre 2 systems, intending to encourage, and in

fact encouraging, end-users to directly infringe the ’193 Patent. On information and belief, Abbott

actively induced infringement by, inter alia, designing and introducing into the stream of commerce

the Abbott Libre 2 systems and other infringing CGMs, and by publishing manuals and promotional

literature describing and instructing in the operation of the accused devices in an infringing manner

and by offering support and technical assistance to its customers that encourage use of the accused

products in ways that infringe the asserted claims. In addition, Abbott has had actual knowledge

of end users’ direct infringement and that Abbott’s acts induced such infringement since at least the

date of this filing, and when DexCom provided to Abbott a copy of the complaint on June 30, 2021.

         84.       Abbott’s infringement has damaged and continues to damage DexCom in an amount

yet to be determined, and DexCom will suffer irreparable injury unless the infringement is enjoined

by this Court.

                                                 COUNT V

                          Abbott’s Infringement of U.S. Patent No. 10,993,642

         85.       DexCom restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

         86.       DexCom is the owner, by assignment, of U.S. Patent No. 10,993,642, titled “Analyte

Sensor.” A true and correct copy of the ’642 Patent is attached as Exhibit 5.

         87.       Abbott has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least independent claim 1 of the ’642 Patent by making, using, selling, and/or

offering for sale its Abbott FreeStyle Libre Products, including the Libre 2 devices with factory
10348-00001/12844274.1
                                                                                                  Page | 29
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 30 of 36




calibration, in the United States in violation of 35 U.S.C. § 271(a).                       See, e.g.,

https://abbott.mediaroom.com/2017-09-27-No-More-Routine-Finger-Sticks-1-for-Americans-

with-Diabetes-Abbott-s-FreeStyle-R-Libre-Approved-in-the-U-S.

         88.       At least as of the filing of the complaint on June 30, 2021, Abbott has knowledge of

the ’642 Patent.

         89.       As a non-limiting example, the Abbott Libre 2 is a glucose monitoring system that

infringes claim 1 of the ’642 Patent.

  See, e.g., Abbott Libre 2 User’s Manual at 18.

         90.       The Abbott Libre 2 includes a transcutaneous glucose sensor having an in vivo




portion configured to be inserted into a body of a host; and an ex vivo portion configured to remain
outside of the body of the host.




  See, e.g., https://www.freestyle.abbott/za/en/benefits-of-cgm.html.




10348-00001/12844274.1
                                                                                               Page | 30
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 31 of 36




  Libre 2 User Manual at 18.




  See FreeStyle Libre 2 Flash Glucose Monitoring System FDA 510(k) Substantial Equivalence

  Determination Decision Summary at Pg. 4.

         91.       The Abbott Libre 2 includes a processor programmed to calibrate sensor data based

at least in part on prior calibration information generated before insertion of the transcutaneous

glucose sensor in the host, wherein the sensor data is associated with a glucose concentration of the

host, wherein the prior calibration information comprises prior sensitivity information associated

with the transcutaneous glucose sensor, wherein the prior calibration information is associated with

a sensor code, wherein the sensor code is located in or on a packaging holding the transcutaneous

glucose sensor, wherein the processor is programmed to calibrate the sensor data without a need

for a reference analyte concentration measurement obtained after insertion of the in vivo portion of

the transcutaneous glucose sensor.




10348-00001/12844274.1
                                                                                             Page | 31
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 32 of 36




 Images of the Freestyle Libre 2 processors in the sensor and handheld receiver.




10348-00001/12844274.1
                                                                                   Page | 32
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 33 of 36




 See, e.g., Factory-Calibrated Continuous Glucose Sensors: The Science Behind the Technology,

 Udo Hoss at S-45 (annotated); see also FreeStyle Libre 2 Flash Glucose Monitoring System

 FDA 510(k) Substantial Equivalence Determination Decision Summary.



10348-00001/12844274.1
                                                                                      Page | 33
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 34 of 36




         92.       On information and belief, Abbott, with knowledge of the ’642 Patent, and without

authority, has actively induced and continues to actively induce infringement by end-users of at

least one claim of the ’642 Patent, under 35 U.S.C. § 271(b), by intentionally inducing the use,

importation, offer for sale, and/or sale of Abbott Libre 2 systems, intending to encourage, and in

fact encouraging, end-users to directly infringe the ’642 Patent. On information and belief, Abbott

actively induced infringement by, inter alia, designing and introducing into the stream of commerce

the Abbott Libre 2 systems and other infringing CGMs, and by publishing manuals and promotional

literature describing and instructing in the operation of the accused devices in an infringing manner

and by offering support and technical assistance to its customers that encourage use of the accused

products in ways that infringe the asserted claims. In addition, Abbott has had actual knowledge

of end users’ direct infringement and that Abbott’s acts induced such infringement since at least the

date of this filing, and when DexCom provided to Abbott a copy of the complaint on June 30, 2021.

         93.       Abbott’s infringement has damaged and continues to damage DexCom in an amount

yet to be determined, and DexCom will suffer irreparable injury unless the infringement is enjoined

by this Court.
                                     DEMAND FOR JURY TRIAL

          Plaintiff demands a jury trial for all issues deemed to be triable by a jury.

                                        PRAYER FOR RELIEF


          WHEREFORE, DexCom requests the Court grant the relief set forth below:

          A.        Enter judgment that Defendants have infringed, and continue to infringe, one or

more claims of the ’213 Patent, the ’452 Patent, the ’215 Patent, ’193 Patent, and/or the ’642

Patent;

          B.        Temporarily, preliminarily, or permanently enjoin Defendants, their parents,

subsidiaries, affiliates, divisions, officers, agents, servants, employees, directors, partners,

representatives, all individuals and entities in active concert and/or participation with them, and



10348-00001/12844274.1
                                                                                                   Page | 34
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 35 of 36




all individuals and/or entities within their control from engaging in the aforesaid unlawful acts of

patent infringement;

          C.        Order Defendants to account for and pay damages caused to DexCom by

Defendants’ unlawful acts of patent infringement in an amount to be proven at trial, together

with pre-judgment and post-judgment interest at the maximum rate permitted by law;

          D.        Award DexCom the interest and costs incurred in this action; and

          E.        Award DexCom such other and further relief, including equitable relief, as the

Court deems just and proper.


DATED: July 12, 2021                          Respectfully submitted,


                                                 By /s/ Charles Ainsworth
                                                   Charles Ainsworth
                                                   PARKER, BUNT & AINSWORTH, PC
                                                   100 E. Ferguson, Suite 418
                                                   Tyler, Texas 75702
                                                   Telephone: (903) 531-3535
                                                   charley@pbatyler.com

                                                   David Nelson
                                                   Nathan Hamstra
                                                   Marc L. Kaplan
                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
                                                   191 N. Wacker Drive, Suite 2700
                                                   Chicago, Illinois 60606
                                                   Telephone: (312) 705-7400
                                                   Facsimile: (312) 705-7401
                                                   davenelson@quinnemanuel.com
                                                   nathanhamstra@quinnemanuel.com
                                                   marckaplan@quinnemanuel.com

                                                   Sean S. Pak
                                                   Michelle A. Clark
                                                   Philip C. Ducker
                                                   Caty Lacey
                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
                                                   50 California Street, 22nd Floor
10348-00001/12844274.1
                                                                                              Page | 35
           Case 6:21-cv-00690-ADA Document 19 Filed 07/12/21 Page 36 of 36




                                                  San Francisco, CA 94118
                                                  Telephone: (415) 875-6600
                                                  Facsimile: (415) 875-6700
                                                  seanpak@quinnemanuel.com
                                                  michelleclark@quinnemanuel.com
                                                  philipducker@quinnemanuel.com
                                                  catylacey@quinnemanuel.com

                                                  Valerie Lozano
                                                  QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP
                                                  865 S. Figueroa St., 10th Floor
                                                  Los Angeles, California 90017
                                                  Telephone: (213) 443-3000
                                                  Facsimile: (213) 443-3100

                                                  Attorneys for Plaintiffs


                                  CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record, who are deemed to have consented to electronic

service are being served this 12th day of July, 2021, with a copy of this document via the Court’s

CM/ECF system.

                                               /s/ Charles Ainsworth
                                               CHARLES AINSWORTH




10348-00001/12844274.1
                                                                                             Page | 36
